APPELLANT PRO SE                                               ATTORNEYS FOR APPELLEE
Kyle Bess                                                      Gregory F. Zoeller
New Castle, Indiana                                            Attorney General of Indiana

                                                               Chandra K. Hein
                                                               Stephen R. Creason
                                                               Richard C. Webster
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana
______________________________________________________________________________
                                                                                      FILED
                                   In the                                        Dec 16 2016, 1:42 pm

                                                                                      CLERK
                           Indiana Supreme Court                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court

                               _________________________________

                                      No. 09S02-1609-CR-484

KYLE BESS,
                                                               Appellant (Defendant below),

                                                  v.

STATE OF INDIANA,
                                                         Appellee (Plaintiff below).
                               _________________________________

                      Appeal from the Cass Superior Court, No. 09D02-1502-F5-14
                              The Honorable Richard A. Maughmer, Judge
                                _________________________________

                                     On Petition for Rehearing
                               _________________________________

                                         December 16, 2016

Per Curiam.

        Kyle Bess seeks rehearing from our opinion denying his request for sentencing relief under

Indiana Appellate Rule 7(B). See Bess v. State, 58 N.E.3d 174 (Ind. 2016). Bess takes issue with

our statement that in soliciting his 14-year-old niece, Bess “had her sit on his lap.” Id. Bess

contends his niece did not, in fact, sit on his lap. He states he asked her to do so, but she declined.

Bess contends this inaccuracy originated in the State’s Appellee’s Brief and that this “false
statement impacted the decision made by the Indiana Supreme Court to affirm the trial court.” Pet.

for Reh’g at 11.

       Bess is correct that the record reflects he solicited his niece to sit on his lap and she

declined, not that he “had her sit on his lap.” See Tr. 48, 51. This factual difference does not alter

our original decision. We grant rehearing to correct the facts as reflected herein. In all other

respects the original opinion is affirmed.



All Justices concur.